On Motion to Dismiss Appeal.
SOMMERVILLE, J.
The state appeals from a judgment sustaining pleas to the jurisdiction of the district court in seven cases against the defendants which were consolidated for the purpose of trial, and wherein the defendants were charged with criminal libel.
The penalty prescribed by law for such an offense is a fine of not more than $1,000, or imprisonment for two years. R. S. §§ 804 and 982.
Article 85 of the Constitution provides that the Supreme Court, in criminal eases, shall have jurisdiction on questions of law alone, whenever the punishment of death or imprisonment at hard labor may be inflicted, or a fine exceeding $300, or imprisonment exceeding six months, is actually imposed. In this case death or imprisonment at hard labor would not have resulted from conviction; and, as no trial has yet taken place, no fine or sentence of imprisonment exceeding six months has been actually imposed. It therefore follows that the court is without jurisdiction. State v. Smith, 39 La. Ann. 231, 1 South. 452; State v. Smith, 39 La. Ann. 320, 1 South. 867; State v. Blanchard, 45 La. Ann. 939, 12 South. 933; State v. Kramer, 127 La. 1033, 54 South. 341.
Appeal dismissed.